Citation Nr: 1210435	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-00 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990 and from March 2003 to March 2004, with additional unverified service with the Texas Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In an August 2008 notice of disagreement, the Veteran asserted that prior to his deployment for active duty from March 2003 to March 2004, he never had any health issues, the daily stress of bills and finances after he returned home brought on his hypertension, and he believes his hypertension is a direct reflection of being deployed for a year. The Veteran reiterated these assertions in a January 2009 substantive appeal, via a VA Form 9. 

In an October 1997 enlistment examination report for the Army National Guard, the Veteran's systolic pressure over diastolic pressure reading was 131 over 81 and he was deemed qualified for enlistment. In the accompanying October 1997 report of medical history, the Veteran marked "no" for having or ever had high or low blood pressure. Subsequent to the Veteran's return from active duty in March 2004, a November 2005 VA outpatient treatment record revealed the Veteran's systolic pressure over diastolic pressure readings was 161 over 94 and he was diagnosed with hypertension.

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA assist a claimant in obtaining evidence needed to substantiate a claim on appeal. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). Review of the evidentiary record shows that in light of the Veteran's contentions of continuity of symptomatology to his second period of active duty and diagnosis of hypertension shortly after one year from completion of such service, there remains some question as to whether the Veteran's hypertension is attributable to his military service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, an examination and opinion are necessary prior to final appellate review. See Charles v. Principi, 16 Vet. App. 370 (2002).

Review of the record also reflects that the Veteran's dates of active duty subsequent to March 2004, as well as dates of active duty for training (ACDUTRA) are not clearly of record. In a February 2012 letter to the Veteran providing a summary of the benefits he is receiving from VA, his military information listed a period of service with the Army from March 2009 to May 2010; however, the record does not contain a DD Form 214 verifying this period of active duty. Moreover, due to the onset of the Veteran's diagnosis of hypertension in November 2005, the Board finds that in order to properly adjudicate the claim on appeal, all periods of ACDUTRA must be verified.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Contact all appropriate sources, to include the National Personnel Records Center (NPRC) and the Texas Army National Guard, in order to verify the specific dates of the Veteran's active duty subsequent to March 2004 and to list all specific dates of the Veteran's ACDUTRA. Service records providing points are not helpful in this regard. If necessary, the Veteran should be requested to provide any assistance. All verified dates of service and all responses received must be documented and associated with the claims file. Any outstanding service treatment records, to include from June 1987 to June 1990, and service personnel records should also be obtained and associated with the claims file.  

2. Afford the Veteran the appropriate VA examination to clarify whether there is a causal nexus between his hypertension and military service. All efforts made to schedule this examination should be documented and associated with the claims file. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing should be conducted, if necessary, and all pertinent diagnoses should be rendered. The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension had its onset during a period of active duty or ACDUTRA or within a year after discharge from active duty, or is otherwise related to the Veteran's active military service, to include as due to stress as claimed by the Veteran. 

The VA examiner must provide a full explanation for the opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the examiner cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why. 

3. Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


